ACCEPTED
                                                                                  06-14-00102-CV
                                                                        SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                             2/25/2015 9:50:07 PM
                                                                                  DEBBIE AUTREY
                                                                                           CLERK

                                          ORAL ARGUMENT REQUESTED
_________________________________________________________________
                                                         FILED IN
                                                  6th COURT OF APPEALS
                    CAUSE NO. 06-14-00102-CV        TEXARKANA, TEXAS
_________________________________________________________________
                                                  2/26/2015 10:17:00 AM
                                                       DEBBIE AUTREY
                IN THE SIXTH COURT OF APPEALS              Clerk

                       TEXARKANA, TEXAS
_________________________________________________________________

                        JOHNNY E. WEBB, III
                            Appellant,

                                 v.

       ALEX RODRIGUEZ, CESAR GARCIA, DIVERSEGY, LLC,
      LUCIEN J. TUJAGUE, JR., DOMINION GAS HOLDINGS, LP,
           NICHOLAS GALLAGHER, IDT ENERGY, INC.,
                   AND SHUK HOLDINGS, LLC
                            Appellees.
________________________________________________________________

                 Appeal from Cause No. DC-14-09393
              th
            95 Judicial District Court of Dallas County, Texas
                  Hon. Judge Ken Molberg, Presiding
_________________________________________________________________

                     BRIEF OF APPELLANT
_________________________________________________________________

                                      Darrell J. O’Neal
                                      Law Office of Darrell J. O’Neal
                                      TN State Bar No 20927
                                      2129 Winchester Road
                                      Memphis, TN 38116
                                      (901) 345-8009 office
                                      (901) 345-8014 fax
                                      domemphislaw@aol.com
                                      LEAD COUNSEL FOR
                                      APPELLANT
       STATEMENT REGARDING ORAL ARGUMENT


Pursuant to Tex. R. App. P. 39.7, the Appellant requests oral argument.




                                  2
              IDENTITY OF PARTIES AND COUNSEL


Appellant/Defendant:             Appellate & Trial Counsel:

Johnny E. Webb, III              Darrell J. O’Neal
                                 Law Office of Darrell J. O’Neal
                                 TN State Bar No 20927
                                 2129 Winchester Road
                                 Memphis, TN 38116
                                 (901) 345-8009 office
                                 (901) 345-8014 fax
                                 domemphislaw@aol.com

                                 Melvin Houston
                                 Melvin Houston & Associates
                                 TX State Bar No. 00796559.
                                 1776 Yorktown, Suite 350
                                 Houston, TX 77056
                                 Tel: (713) 212-0600
                                 Fax: (713) 212-0290
                                 mhouston@gotellmel.com

Appellees :                      Appellate & Trial Counsel:

Lucien Tujague, Jr. and          Andrew K. York
Dominion Gas Holdings LP         Gray Reed & McGraw
                                 1601 Elm Street, Suite 4600
                                 Dallas, TX 75201
                                 (201) 654-4135
                                 (214) 953-1332 fax
                                 dyork@grayreed.com

Shuk Holdings LLC and            Bryan Stevens
IDT Energy Inc                   Hallet & Perrin PC
                                 1445 Ross Avenue, Ste 2400
                                 Dallas, TX 75202
                                 BStevens@hallettperrin.com




                             3
Alex Rodriguez       Mark J. Johansen
                     Rafeal C. Rodriguez
                     Gruber Hurst Johansen Hail Shank
                     LLP
                     1445 Ross Avenue, Ste 2500
                     Dallas, TX 75202
                     mjohansen@ghjhlaw.com
                     rrodriquez@ghjhlaw.com




                 4
                               TABLE OF CONTENTS
Statement Regarding Oral Argument……………………………………………....2

Identity of Parties and Counsel……………………………………………………..3

Table of Contents..…………………………...............................................................5

Index of Authorities…………………………………………………………………6

Statement of the Case……………………………………………………………....9

Issues Presented on Appeal……………………………………………………….10

Statement of Facts..…………………………………………………………………11

Summary of Argument…………………………………………………………….17

Issue (Restated)……………………………………………………………..……..18

Argument and Authority…………………....……………...…….………………..18

I.    Whether the trial court order constitutes an abuse of discretion that justifies
a new trial on the merits as a remedy to correct the errors described in this appeal,
and specifically:

       a.     Whether the trial court abused its discretion by issuing a judgment
              that relies on a forum-selection clause in an agreement that Appellant
              never authorized or signed………………………………………...18

       b.     Whether the trial court abused its discretion by issuing a judgment
              that clearly indicates it relied on defendant’s reply brief, which was
              new evidence, without giving plaintiff the equal opportunity to
              respond……………………………………………………………25

       c.     Whether the trial court abused its discretion when it dismissed the
              case to New Jersey because the court does not have the express
              statutory authority to transfer a case into another state’s jurisdiction
              under Tex. Civ. Prac. & Rem. Code §15.020 or under Texas Rule of
              Civil Procedure 87…………………............................................28

Conclusion………………………………………………………………………...30


                                             5
Prayer.....…………………………………………………………….…………….30

Certificate of Service……………………………………………………………...31

Certificate of Compliance………………………………………………………...32

Appendix………………..………………………………………………………...34



                         INDEX OF AUTHORITIES

Rules:
Tex. Civ. Prac. & Rem. Code §15.020……………………..........10, 15, 16, 18, 19
Tex. R. App. P. 26.1(a)(1) ………………………………………………………..9
Tex. R. App. P. 39.7………………………………………………………………2
Tex. R. Civ. P. 86..……………………………………………………................26
Tex. R. Civ. P. 87..…………………………………………………….....10, 16, 20

Cases:
Accelerated Christian Educ., Inc. v. Oracle Corp., 925 S.W.2d 66 (Tex. App.--
Dallas 1996, no writ)………………… ………..............................................19, 29

Barnett v. Network Solutions, Inc., 38 S.W.3d 200 (Tex.App.-Eastland 2001, pet.
denied)…………………………………….………...………………………...…18

Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223 (Tex. 1991)…………………..28

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238 (Tex.1985)…….….…18

Estes v. Republic Nat'l Bank, 462 S.W.2d 273 (Tex. 1970)……………………..23

EZ Pawn Corp. v. Mancias, 934 S.W.2d 87 (Tex. 1996)…………………... …..23

Holeman v. Nat'l Bus. Inst., Inc., 94 S.W.3d 91 (Tex.App.-Houston [14th Dist.]
2002, pet. denied)……………………… ……….................................................18

In re Automated Collection Techs., Inc., 156 S.W.3d 557 (Tex.2004)…. ….…..21


                                          6
In re Bass, 113 S.W.3d 735 (Tex. 2003)………………………………………...29

In re Int'l Profit Assocs., 286 S.W.3d 921 (Tex. 2009); ………..……….......22, 23

In re Lalbe Corp., 307 S.W.3d at 316…………………………………………...18

In re Lisa Laser USA, Inc., 310 S.W.3d at 883………………………………….18

In re Lyon Fin. Servs., 257 S.W.3d 228 (Tex. 2008) (orig. proceeding)………...21

In re Missouri Pac. R.R. Co., 998 S.W.2d 212 (Tex. 1999)……………………..27

Kopplow Dev. Corp. v. City of San Antonio, 399 S.W.3d 532 (Tex. 2013)…….. 24

McDaniel v. Yarbrough, 898 S.W.2d 251 (Tex.1995)…………………………...18

Morrow v. H.E.B., Inc., 714 S.W.2d 297 (Tex. 1986)…………………………...29

Phoenix Network Techs. (Europe) Ltd. v. Neon Sys., 177 S.W.3d 605 (Tex. App.
Houston 1st Dist. 2005)……..……………………………………………………29

Ruiz v. Conoco, 868 S.W.2d 752 (Tex.1993)…………………………….25, 26, 27

Scherk v. Alberto–Culver Co., 417 U.S. 506 (1974)……………………………..21

Southwest Intelecom, Inc. v. Hotel Networks Corp., 997 S.W.2d 322 (Tex.App.-
Austin 1999, pet. denied)………………………………………………………...19

Thigpen v. Locke, 363 S.W.2d 247 (Tex. 1962)………………….........................23

Tieuel v. Southern Pac. Transp. Co., 654 S.W.2d 771 (Tex. App.--Houston
[14th Dist.] 1983, no writ)…………......................................................................28

Town N. Nat'l Bank v. Broaddus, 569 S.W.2d 489 (Tex. 1978)……………….....23

Vazquez v. Deutsche Bank National Trust Company, No. 01-13-00220-CV, Court
of Appeals of Texas, Houston (1st Dist.) (July 24, 2014)………………………...23




                                                   7
West v. City Nat'l Bank, 597 S.W.2d 461 (Tex. Civ. App.—Beaumont 1980, no
writ)……………………………………………………………………………….28

Young v. Valt.X Holdings, Inc., 336 S.W.3d 258 (Tex. App.—Austin 2010, pet.
dism’d.)……………………… ……………………………………................20, 21

Books:
Bryan A. Garner, Garner's Dictionary of Legal Usage 373 (3d ed.2011)............. 23


                          CAUSE NO. 06-14-00102-CV


                             JOHNNY E. WEBB, III
                                APPELLANT,

                                         v.

   ALEX RODRIGUEZ, CESAR GARCIA, DIVERSEGY, LLC, LUCIEN J.
     TUJAGUE, JR., DOMINION GAS HOLDINGS, LP, NICHOLAS
    GALLAGHER, IDT ENERGY, INC., AND SHUK HOLDINGS, LLC
                         APPELLEES.




                           APPELLANT’S BRIEF

      Johnny E. Webb, III, Appellant in the above styled cause, respectfully

submits this brief in appeal of the trial court’s order granting Defendants’ Motion

To Transfer Venue Pursuant to Tex. Civ. Prac. & Rem. Code §15.020, and Subject

Thereto, Alternative Motion To Dismiss based on Forum Selection Clause. This

appeal is from the 95th Judicial District Court, of Dallas County, Texas, the

Honorable Judge Ken Molberg presiding. For clarity and brevity, the Appellant



                                         8
may be referred to as "Webb" or "Appellant", and the Appellees, Alex Rodriquez,

Cesar Garcia, Diversegy, LLC, Lucien J. Tujague, Jr., Dominion Gas Holdings,

LP, Nicholas Gallagher, IDT Energy, Inc., and Shuk Holdings, LLC, may be

referred to as "the Appellees." The 95th Judicial District Court of Dallas County,

Texas may be referred to as "the trial court.

                          STATEMENT OF THE CASE

      Johnny E. Webb, III, Appellant in the above referenced cause, respectfully

submits this brief in appeal of the trial court’s order granting Defendants’ Motion

To Transfer Venue Pursuant to Tex. Civ. Prac. & Rem. Code §15.020, and Subject

Thereto, Alternative Motion To Dismiss based on Forum Selection Clause

(“motion to transfer and alternative motion to dismiss”), which Defendants Lucien

J. Tujague, Jr. (“Tujague”) and Dominion Gas Holdings (“Dominion”) filed on

September 9, 2014 and to which the remaining Defendants subsequently joined.

This appeal is from the 95th Judicial District Court, of Dallas County, Texas,

Honorable Judge Ken Molberg, presiding.

      The trial court's order was signed September 23, 2014. Appellant timely

filed a Motion for Reconsideration and Motion to Modify with the trial court on

October 8, 2014 within 30 days. Appellant's Motion for Reconsideration and

Motion to Modify was denied after hearing on November 12, 2014. This appeal

was timely perfected because the notice of appeal was filed December 2, 2014



                                          9
within 90 days after the initial order (September 23, 2014); and thereafter the

judgment on the Motion for Reconsideration and Motion to Modify (November 12,

2014). See TEX. R. APP. P. 26.1(a)(1) (West 2001).


                              ISSUES PRESENTED

I.    Whether the trial court order constitutes an abuse of discretion that justifies

a new trial on the merits as a remedy to correct the errors described in this appeal,

and specifically:

      a. Whether the trial court abused its discretion by issuing a judgment that
      relies on a forum-selection clause in an agreement that Appellant never
      authorized or signed.

      b. Whether the trial court abused its discretion by issuing a judgment that
      clearly indicates it relied on defendant’s reply brief, which was new
      evidence, without giving plaintiff the equal opportunity to respond.

      c. Whether the trial court abused its discretion when it dismissed the case to
      New Jersey because the court does not have the express statutory authority
      to transfer a case into another state’s jurisdiction under Tex. Civ. Prac. &
      Rem. Code §15.020 or under Texas Rule of Civil Procedure 87.




                                         10
                              STATEMENT OF FACTS

       Following the November 12, 2014 denial, his Motion for Reconsideration

and to Modify, Correct and Reform Judgment Based on New Evidence and

Request for Findings of Fact & Conclusions of Law, Appellant submitted this

Appeal. The relevant facts regarding this appeal are included below:

       In 2010, Mr. Webb, Defendant Alex Rodriguez, Defendant Cesar Garcia and

others formed the energy company Diversegy. CR 1561, Plaintiff’s Amended

Petition at ¶ 13. It was formed as an energy brokerage and advisory company,

which provided energy services to customers in the commercial, industrial and

residential arenas. Id. In 2011, the company was structured as a limited liability

company. Id.       In 2013 Diversegy formed its subsidiary company Epiq Energy,

LLC. Id. at ¶ 19.        Epiq was formed as a multi-level network marketing that

provides residential customers energy products. Id. In December 2013 Diversegy

and its subsidiary were acquired by IDT Energy, Inc.2, a corporation duly

incorporated and organized under the laws of Delaware, with a principal office at

550 Broad Street, Newark, New Jersey. Id. at ¶ 10. However, it was determined

that Defendant IDT maintained a corporate office in Austin, Texas. CR 267. It

was further determined that Defendants IDT and Shuk are registered corporations


1
   The Court Reporter’s Record and page numbers are cited as “CR __”.
2
   IDT Energy, Inc. is held and wholly owned by the publicly traded company Genie, Inc. IDT
also provides residential customers energy products.

                                             11
within the State of Texas and are doing business in the State of Texas. CR 263-

270.

       Plaintiff, Mr. Webb, is one of eleven (11) purported sellers that is party to

the Unit Purchase Agreement (“purchase agreement” or “UPA”), dated December

5, 2013 between IDT Energy, Inc., Shuk Holdings LLC, Diversegy, LLC and “The

Members of Diversegy, LLC”. CR 19, Unit Purchase Agreement, p.2.

       The purchase price of Diversegy is two million dollars ($2,000,000.00). CR

156 at ¶23. According to the UPA, the consummation of the purchase transaction

includes the balance of two payments of four hundred seventeen thousand dollars

($417,000.00) to be paid on the twelve (12) month anniversary of the Closing

(December 5, 2013); and four hundred sixteen thousand dollars ($416,000.00) to

be paid on the eighteen (18) month anniversary of the Closing. Id. ¶24.        Each

payment is to be paid to the Seller Closing Escrow account according to the

Purchase Agreement. Id.

       The Sellers’ representative is Defendant Lucian Tujague, who owns the

majority of units/shares in the company Diversegy.        Id. at ¶26. The Sellers’

representative was purportedly authorized to act on behalf of the sellers. Id.

However, there is no document, to Plaintiff’s knowledge, that purports to show

such authorization by the sellers. Id. at ¶27.




                                          12
      Under the terms of the purchase agreement, sellers were obligated to

disclose all debts and liabilities. Id. at ¶28. Unbeknownst to Plaintiff, and in

breach of the purchase agreement, Defendants concealed over $250,000.00 in debts

owed to Plaintiff, and thousands of dollars owed to former brokers, consultants and

vendors. Id. at ¶32. Defendants failed to get the authorization of sellers to allow

the sellers’ representative to act on their behalf. Id. Defendants refused Plaintiff

payment for the purchase of his shares. Id. at ¶39. Defendants withheld the terms

and conditions of the sale of Diversegy and refused to give Plaintiff a copy of the

Unit Purchase Agreement. Id. at ¶40. Plaintiff did not receive a copy of the Unit

Purchase Agreement until he demanded the same after having learned of the sale

months later. Id.

      Further, Defendants have refused demands for payment of these debts

despite repeated demands for payment. Id. at ¶35. Defendants have refused to

provide an accounting of the total debt concealed. Id. at ¶36.    Defendants have

refused to provide a valuation of the Plaintiff’s share or units of ownership of the

company at the time of the sale or otherwise. Id. at ¶37. Defendants have refused

Plaintiff access to inspect and copy the books and records of Diversegy and its

subsidiary in violation of the company operating agreement. Id. at ¶38.

Additionally, Defendants misrepresented material facts concerning the debts and




                                        13
liabilities of Diversegy, namely the total amounts of debts owed to Plaintiff. Id. at

¶41.

       As a result, Plaintiff filed an Application for Temporary Restraining Order

(“TRO”) and Original Petition on August 27, 2014 and an Amended Petition and

Application on August 28, 2014. CR9 and CR156. The application was filed ex

parte pursuant to Local Rule 2.02(c) based on the concern that Defendants would

remove, secret, destroy or otherwise manipulate documents subject to the lawsuit.

CR142.     The Temporary Restraining Order and Order Setting Hearing for

Preliminary Injunction was issued and entered on August 28, 2014. CR 153. The

matter was set for hearing on September 12, 2014. Id.

       On September 9, 2014, Defendants Lucien J. Tujague, Jr. (“Tujague”) and

Dominion Gas Holdings (“Dominion”) filed a Motion To Transfer Venue Pursuant

to Tex. Civ. Prac. & Rem. Code §15.020, and Subject Thereto, Alternative Motion

To Dismiss based on Forum Selection Clause (“motion to transfer and alternative

motion to dismiss”). CR 207. The motion was not supported by affidavit or any

other documentation, other than reference to the Unit Purchase Agreement (UPA)

attached as an exhibit to Plaintiff’s Original Petition. Id.

       On September 10, 2014, Defendants Tujague and Dominion filed a Request

For Emergency Hearing on the Motion to Transfer Venue Pursuant To Tex. Civ.




                                          14
Prac. & Rem. Code §15.020, and Subject Thereto, Alternative Motion To Dismiss

Based On Forum Selection Clause. CR 223.

        On September 11, 2014 Defendants IDT Energy, Inc. (“IDT”) and Shuk

Holdings, LLC (“Shuk”) filed a Special Appearance. CR 238.

        On September 12, 2014 after hearing argument of counsel at the hearing, the

Court extended the TRO another fourteen (14) days.                 CR     247.    The court

instructed the Defendants to set the motion to transfer and alternative motion to

dismiss, as well as the special appearance and provide notice of the setting of the

hearing to all parties. RRV2, 36:133.

        On September 18, 2014, Defendants IDT and Shuk provided notice of the

setting of the hearing on their Special Appearance for September 23, 2014. CR

282. Defendants Tujague and Dominion never filed a notice of setting for the

motion to transfer venue and motion to dismiss.

        On September 19, 2014 Defendant Alex Rodriguez (“Rodriguez”) filed a

Joinder to Defendants Lucien J. Tujague, Jr. and Dominion Gas Holdings, LP's

Motion to Transfer Venue Pursuant to Tex. Civ. Prac. & Rem. Code §15.020, and

Subject Thereto, Alternative Motion To Dismiss Based On Forum Selection

Clause, and Original Answer Subject Thereto. CR 250.




3
    The Reporter’s Record is cited with volume and page number and lines as “RRV_, __:__”


                                              15
       On September 22, 2014, Plaintiff filed his response to the motion to transfer

and alternative motion to dismiss and special appearance. CR 271. Plaintiff filed

his response in opposition to Defendants’ Shuk and IDT’s Special Appearance on

September 22, 2014. CR 256.

       On September 23, 2014, the same day as the hearing, Defendants Tujague

and Dominion filed their Reply Brief In Support of Motion to Transfer Venue

Pursuant to Tex. Civ. Prac. & Rem. Code §15.020, and Subject Thereto,

Alternative Motion to Dismiss Based On Forum Selection Clause. CR 350. The

Reply Brief attached new evidence and allegations in the form of three affidavits.

Id. Also on the same day of the hearing, September 23, 2014, Defendants Shuk

Holdings and IDT filed Joinder in the Reply Brief In Support Of Motion To

Transfer Venue and/or Motion To Dismiss Based On Forum Selection Clause. CR

286.

       After the hearing on September 23, 2014, the Court granted the Motion to

Transfer Venue Pursuant to Tex. Civ. Prac. & Rem. Code §15.020, and Subject

Thereto, Alternative Motion To Dismiss based on Forum Selection Clause “based

on the motion, any response of Plaintiff to the Motion and Defendants’ Reply Brief

in Support of their Motion, the Affidavits of Lucien J. Tujague, Jr., Samir




                                         16
Akhtarkhavari, and Alex Rodriguez submitted by Defendants pursuant to Tex. R.

Civ. P. 87(1) and 87(3) and argument of counsel”. Suppl. CR 44.

        Plaintiff requested findings of fact and conclusions of law after the hearing.

The trial court denied Plaintiff’s request. RRV3, 31.


                          SUMMARY OF THE ARGUMENT


        The judgment issued by the trial court appears to be based on several flawed

lines of reasoning, and this abuse of discretion in this case has negatively affected

Appellant.       The dismissal of Appellant’s case is reversible error for three (3)

reasons:     First, the court’s decision should not have relied on a forum-selection

clause in an agreement that Appellant never authorized. Second, the trial court’s

judgment was not based on a full adjudication of all the evidence and facts, and

must not be allowed to stand. It was based on new evidence from Defendants in

this case, and Plaintiffs should have been allowed to present a rebuttal as well.

Third, the judgment was based on Texas Rules of Civil Procedure, which does not

grant the court’s jurisdiction outside of Texas. The trial court had no power to

transfer the case from Texas to New Jersey.




4
    The supplemental clerk’s record with page numbers is cited as “Suppl CR __”.


                                               17
                                       ISSUE

                                     (Restated)

   Whether the trial court’s order constitutes an abuse of discretion that justifies
a new trial on the merits as a remedy to correct the errors described in this appeal.



                        ARGUMENT AND AUTHORITY


A. Applicable Law and Analysis – Issue 1

THE TRIAL COURT ABUSED ITS DISCRETION BY ISSUING A
JUDGMENT THAT RELIES ON A FORUM-SELECTION
CLAUSE IN AN AGREEMENT THAT APPELLANT NEVER
AUTHORIZED OR SIGNED.

      A trial court's decision regarding the validity and enforcement of forum

selection clauses is reviewed under an abuse of discretion standard. Holeman v.

Nat'l Bus. Inst., Inc., 94 S.W.3d 91, 95 (Tex.App.-Houston [14th Dist.] 2002, pet.

denied); Barnett v. Network Solutions, Inc., 38 S.W.3d 200, 203 (Tex.App.-

Eastland 2001, pet. denied) (emphasis added). A trial court abuses its discretion

when it fails to properly interpret or apply a forum-selection clause. In re Lisa

Laser USA, Inc., 310 S.W.3d at 883; In re Lalbe Corp., 307 S.W.3d at 316.

      Further, the trial court abuses its discretion if it acts without reference to any

guiding principles or acts arbitrarily or unreasonably. See Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241–42 (Tex.1985). A failure by a trial court to

analyze or apply the law correctly is an abuse of discretion. McDaniel v.

                                          18
Yarbrough, 898 S.W.2d 251, 253 (Tex.1995). Additionally, Texas courts are not

bound by the parties' selection of a forum with regard to any cause of action if it

would be arbitrary or unreasonable for the court to apply said forum-selection

clause to a party. This forum-selection at issue cannot be properly applied to

Appellant.

      Appellees set forth two arguments in support of their motion to transfer and

alternative motion to dismiss: (1) Webb’s claims are governed by the “major

transaction” mandatory venue provision in Tex. Civ. Prac. & Rem. Code § 15.020

and (2) because a contract requires Webb to litigate his claims in Essex County,

New Jersey. CR 207. Appellees’ first argument fails because Tex. Civ. Prac. &

Rem. Code § 15.020 does not apply where there is no valid written agreement.

Lacking a contractual or statutory provision to the contrary, venue is proper in

Dallas County. Appellees’ second argument and alternative motion to dismiss

based on a contractual provision fails for the same reason, that being no valid

written agreement.

      Forum selection clauses are enforceable in Texas, provided that (1) the

parties have contractually consented to submit to the exclusive jurisdiction of

another state, and (2) the other state recognizes the validity of such provisions.

Southwest Intelecom, Inc. v. Hotel Networks Corp., 997 S.W.2d 322, 324

(Tex.App.-Austin 1999, pet. denied); Accelerated Christian Educ., Inc. v. Oracle



                                        19
Corp., 925 S.W.2d 66, 70 (Tex. App.--Dallas 1996, no writ).       Therefore, even if

the contractual provision argued by Appellees is considered a forum-selection

clause, this argument fails because Appellant did not authorize or agree to the

contract and it is therefore not enforceable against Plaintiff.

      Tex. Civ. Prac. & Rem. Code § 15.020 only applies where there is a valid

written agreement. Appellees did not establish a valid and binding agreement as to

Appellant in order to succeed on the motion to transfer. As Appellees argue in

their motion, “[t]he party seeking to enforce a contractual forum-selection

provision has the initial burden of establishing that the parties entered into an

agreement to an exclusive forum and that the agreement applies to the claims

involved. Young v. Valt.X Holdings, Inc., 336 S.W.3d 258, 262 (Tex. App.—

Austin 2010, pet. dism’d.) (emphasis added). Here, Appellees’ fail to meet the

initial burden of establishing that the Appellant entered in an agreement with

Appellees.

      Moreover, it is Appellant’s position that the trial court failed to properly

adjudicate the facts of the case. This forum-selection clause is a contract that the

Appellant had no knowledge of because he did not agree to be bound to the

purchase agreement. While the agreement purports to contain Mr. Webb’s

signature, it was a replica placed within the agreement without Mr. Webb’s

authorization or knowledge.      This fact was argued during the hearing on the



                                          20
motion to transfer and supported by affidavits from Mr. Webb, a handwriting

expert, and another seller. RRV3, 24:20 – 25; CR 431 at ¶¶ 3-6.

      Additionally, the Texas Supreme Court has held that "enforcement of forum-

selection clauses is mandatory unless the party opposing enforcement 'clearly

shows that enforcement would be unreasonable and unjust, or that the clause was

invalid for such reasons as fraud or overreaching." In re Automated Collection

Techs., Inc., 156 S.W.3d 557, 559 (Tex.2004). The facts in Appellant’s case

clearly demonstrate that enforcement of this forum-selection clause would be

unreasonable and unjust in light of Appellant’s allegations.

      Texas law delineates that a specific forum selection clause may be set aside

if it is induced by fraud. Scherk v. Alberto–Culver Co., 417 U.S. 506, 519 n. 14,

94 S. Ct. 2449, 41 L. Ed. 2d 270 (1974). Furthermore, fraudulent inducement to sign

an agreement containing a forum-selection clause will not bar enforcement of the

clause unless the specific clause was the product of fraud or coercion. See In re

Lyon Fin. Servs., 257 S.W.3d 228, 232 (Tex. 2008) (orig. proceeding). In other

words, the fraud or overreaching in question must involve the negotiation of the

forum-selection clause itself. Young v. Valt X Holdings, Inc., 336 S.W.3d 258, 266-

267 (Tex. App.—Austin 2010, pet. dism'd). However, since Appellant has not

alleged that he was fraudulently induced to sign the UPA, his case cannot simply

be resolved by Appellee’s simply presenting evidence that Appellant’s signature



                                         21
appears on the UPA. Indeed, Appellant argues that there is no enforceable forum

selection clause because Appellant did not contractually consent to submit to the

exclusive jurisdiction of another state.

      The Appellant alleged in his Amended Petition that the Unit Purchase

Agreement (“UPA”) and it accompanying documents was entered on his behalf

without his authorization. CR 156. According to the UPA at issue, the sellers’

representative (Defendant Tujague) was purportedly authorized to act on behalf of

the sellers.    However, there is no document that purports to show such

authorization by the sellers. Id. at ¶27. Appellant alleged that Defendant Sellers

failed to get the authorization of Appellant to allow the sellers’ representative to

act on his behalf. Id. at ¶34.     Appellant also alleged that “Defendant Sellers

withheld the terms and conditions of the sale of Diversegy and refused to give

Appellant a copy of the Unit Purchase Agreement.” Id. at ¶40. Appellant further

alleges that the purported “waterfall” documents referenced in the Unit Purchase

Agreement were not created or provided to him. Id. at ¶ 49.

      Appellant therefore never signed the agreement as a result of fraud, nor was

he induced to agree to the said forum-selection clause as a result of fraud.

Appellant’s argument goes beyond fraud and/or fraudulent inducement.

      Granted, Texas law proscribes that a party who signs a document is

presumed to know its contents. See In re Int'l Profit Assocs., 286 S.W.3d 921, 922



                                           22
(Tex. 2009); EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 90 (Tex. 1996) (orig.

proceeding) (per curiam); Town N. Nat'l Bank v. Broaddus, 569 S.W.2d 489, 492

(Tex. 1978); Estes v. Republic Nat'l Bank, 462 S.W.2d 273, 276 (Tex. 1970);

Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962). Parties to a contract are

obligated to protect themselves by reading what they sign and, absent evidence of

fraud or overreaching, cannot be excused from the consequences of the failure to

read the contract. See In re Int'l Profit Assocs., 286 S.W.3d at 922 ("Parties who

sign contracts bear the responsibility of reading the documents they sign.").

      Accordingly, since Appellant never signed or authorized the UPA, he cannot

be charged with knowledge of the forum selection clause nor can he be charged

with knowledge of the contents of a contract that he never authorized or signed.

Indeed, the facts and circumstances of this case require that the forum-selection

clause be deemed unenforceable against Appellant in this case.

      A document is forged if it is signed by one who purports to act as another.

See Vazquez v. Deutsche Bank National Trust Company, No. 01-13-00220-CV,

Court of Appeals of Texas, Houston (1st Dist.) (July 24, 2014); see also Bryan A.

Garner, Garner's Dictionary of Legal Usage 373 (3d ed.2011) (concept of

“forgery” includes both a false document and a “false part of a document”). Where

Plaintiff’s amended petition alleges withholding and concealment of documents,

and failure to secure his authorization, the context of the petition puts at issue



                                         23
whether the UPA is a false document as to Plaintiff, as well as the authenticity of

the UPA and its accompanying documents. CR 156.

      Read as a whole, Plaintiff’s petition gives Defendants fair and adequate

notice that he is challenging the provenance of the UPA, and his authorization for

anyone to act on his behalf. (“Texas is a notice pleading jurisdiction, and a

‘petition is sufficient if it gives fair and adequate notice of the facts upon which the

pleader bases his claim. The purpose of this rule is to give the opposing party

information sufficient to enable him to prepare a defense.” Kopplow Dev. Corp. v.

City of San Antonio, 399 S.W.3d 532, 536 (Tex.2013)).

      The Appellees must establish that the UPA actually binds the Plaintiff. The

Appellees have failed to produce any evidence that establishes the Appellant is

bound by the UPA and have failed to controvert the Plaintiff’s allegations that the

UPA was entered without his authorization. Moreover, to date the Appellees have

failed to produce the original UPA executed by Appellant pursuant to this court’s

order. CR153. In light of Plaintiff’s allegations, production of the original UPA

with Plaintiff’s signature would be the best evidence establishing an enforceable

agreement against Plaintiff. While Defendants provided a photocopy of the UPA

signature page, Defendants failed to provide an original copy of the UPA with Mr.

Webb’s signature for inspection pursuant to court order. Id. at 154.




                                          24
      The Appellees have not met their burden of proving that Appellant actually

authorized or signed the UPA containing said forum-selection clause. As a result,

it was error for the trial court to grant Defendant’s motion to transfer the case out

of Dallas County based on a forum-selection clause in an agreement that Appellant

never made.

B. Applicable Law and Analysis – Issue 2

THE TRIAL COURT ABUSED ITS DISCRETION BY ISSUING A
JUDGMENT THAT CLEARLY INDICATES IT RELIED ON
DEFENDANT’S REPLY BRIEF, WHICH WAS NEW EVIDENCE,
WITHOUT GIVING PLAINTIFF THE EQUAL OPPORTUNITY TO
RESPOND.

      In deciding a motion to transfer venue, the trial court is required by Tex. R.

Civ. P. 87 to take as true those facts of which prima facie proof is made by the

party with the burden of such proof; yet in reviewing the trial court’s decision, an

appellate court must reverse, for there cannot be harmless error, if other evidence

in the record, even evidence adduced after venue was determined, destroys the

prima facie proof on which the trial court relied.     Ruiz v. Conoco, 868 S.W.2d
752, 757-758 (Tex. 1993). Prima facie proof is not subject to rebuttal, cross-

examination, impeachment or even disproof. Id. However, evidence as a whole

may well show that prima facie proof was misleading or wrong. Id. A trial court is

obliged to conduct an independent review of the entire record to determine whether

venue was proper in the ultimate county of suit. Id.


                                         25
      The evidence in Appellent’s case as a whole indeed shows that prima facie

proof presented by Defendants was misleading or wrong. The very fact that the

Defendants’ evidence was submitted on the day of the venue hearing lends it to

easily being misconstrued without an adequate opportunity by the Appellant to

explain evidence and qualify statements presented by Defendants. CR 350. Courts

should consider not only the prima facie proof but also evidence in the record that

destroys such proof. Ruiz v. Conoco, 868 S.W.2d 752, 757-758 (Tex. 1993). The

trial court must review the record as a whole, even rebuttal evidence. Id.

      If the trial court is to consider new evidence of one party and cut off that

opportunity for the other party, this can in no way be described as an equitable or

fair manner of resolving disputes. The wisdom of such a practice should be

challenged, particularly in light of Defendants’ flawed argument that Appellant has

no right to offer any rebuttal to its prima facie proof. Appellees have woefully

misunderstood and misconstrued the plain language of the Tex. R. Civ. P. 87,

which is generally a Plaintiff’s statute. It is the plaintiff who should benefit under

the statutory language as to venue, because the procedure provides initially that a

plaintiff's choice of venue stands unless challenged by proper motion to transfer

venue. See TEX. R. CIV. P. 86(1). Once challenged, the plaintiff has the burden

to present prima facie proof by affidavit or other appropriate evidence that venue is

maintainable in the county of suit. See TEX. R. CIV. P. 87(2)(a), (3)(a). The



                                         26
plaintiff's prima facie proof is not subject to rebuttal, cross-examination,

impeachment, or disproof.       See Ruiz v. Conoco, Inc., 868 S.W.2d at 757.

However, if the plaintiff fails to discharge the burden, the right to choose a proper

venue passes to the defendant, who must then prove that venue is proper in the

defendant's chosen county. In re Missouri Pac. R.R. Co., 998 S.W.2d 212, 216

(Tex. 1999). Defendants argued that their prima facie proof is not subject to

rebuttal, but their logic is misplaced; as not only is Texas Rule of Civil Procedure

87 clearly a plaintiff’s statute, but Defendants have mixed apples and oranges in

that the parties are not dealing in this case with a move from one Texas county to

another, rather the parties are litigating a forum-selection clause that will facilitate

a move from one state to another, from Texas to the New Jersey.

      As argued supra, the trial court is obliged to conduct an independent review

of the entire record to determine whether venue was proper in the ultimate county

of suit. The evidence as a whole may well show that Defendants’ purported prima

facie proof was misleading or wrong.           Appellant should have been given an

opportunity to respond to the new evidence provided by Defendants, so the trial

court could consider evidence in the record as a whole.




                                          27
C. Applicable Law and Analysis – Issue 3

THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DISMISSED
THE CASE TO NEW JERSEY BECAUSE THE COURT DOES NOT HAVE
THE EXPRESS STATUTORY AUTHORITY TO TRANSFER A CASE
INTO ANOTHER STATE’S JURISDICTION UNDER TEX. CIV. PRAC. &
REM. CODE §15.020 OR UNDER TEXAS RULE OF CIVIL PROCEDURE
87.

      First, venue is proper in Dallas County pursuant to Tex. Civ. Prac. & Rem.

Code § 15.002. Plaintiff’s Amended Petition alleges that the actions complained

of all occurred in Dallas County. CR156, ¶ 2. The amended petition also alleges

that Appellant is a resident of Dallas County. Id. at ¶3. Moreover, the amended

petition alleges that Defendant Tujague resides in Dallas County and that

Dominion Gas Holdings is a Texas limited partnership with its registered agent

located in Dallas County. (Id. at ¶¶ 7, 8). Equally important, Appellees do not cite

to any authority that permits the trial court to transfer venue to a county outside of

the state of Texas.

      A transfer of venue can only normally be from one county in Texas to

another county in Texas. There is no authority for transferring a case to another

state. Indeed, the law appears to be to the contrary. See Tieuel v. Southern Pac.

Transp. Co., 654 S.W.2d 771, 774 n.1 (Tex. App.--Houston [14th Dist.] 1983, no

writ) (noting court had no authority to transfer case to Louisiana); West v. City

Nat'l Bank, 597 S.W.2d 461, 464 (Tex. Civ. App.--Beaumont 1980, no writ)



                                         28
(noting plea of privilege effective only to transfer case from one county in Texas to

another county in Texas).

      Texas law suggests that a motion to dismiss is the proper procedural

mechanism for enforcing a forum-selection clause that a party to the agreement has

violated in filing suit, and rulings on such as motions are reviewed for abuse of

discretion. Phoenix Network Techs. (Europe) Ltd. v. Neon Sys., 177 S.W.3d 605,

610 (Tex. App. Houston 1st Dist. 2005); Accelerated, 925 S.W.2d at 70.

Furthermore, a trial court abuses its discretion if its order is "so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law." In re Bass, 113
S.W.3d 735, 738 (Tex. 2003). To determine there is an abuse of discretion, we

review the entire record. See Morrow v. H.E.B., Inc., 714 S.W.2d 297 (Tex. 1986).

“Our focus remains on the trial court order. An appellate court may not reverse for

an abuse of discretion merely because it disagrees with the trial court's decision, if

that decision was within the trial court's discretionary authority.” See Beaumont

Bank, N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991).

      Indeed, however, Appellant contends that the trial court had no authority to

order the case be moved to New Jersey. As such, based on the above analysis,

Appellant should be granted a new trial on the merits. The trial court has clearly

erred by dismissing this case to New Jersey. This appeal clearly enumerates the




                                         29
trial court’s undeniable abuse of discretion in issuing its judgment against

Appellant.


                                  CONCLUSION

      The judgment issued by the trial court appears to be based on several flawed

lines of reasoning, and this abuse of discretion in this case has negatively affected

Appellant.     The dismissal of Appellant’s case is reversible error for three (3)

reasons:     First, the court’s decision should not have relied on a forum-selection

clause in an agreement that Appellant never authorized. Second, the trial court’s

judgment was not based on a full adjudication of all the evidence and facts, and

must not be allowed to stand. It was based on new evidence from Defendants in

this case, and Plaintiffs should have been allowed to present a rebuttal as well.

Third, the judgment was based on Texas Rules of Civil Procedure, which does not

grant the court’s jurisdiction outside of Texas. The trial court had no power to

transfer the case from Texas to New Jersey.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Honorable Court reverse the order of the 95th Judicial District Court, of

Dallas County, Texas, and remand the case for a new trial. Appellant asks that the

Court find that trial court’s order constitutes an abuse of discretion and is therefore




                                          30
reversible error. Appellant asks that the trial court be ordered to render him a new

trial and remedy these errors.

                                             Respectfully submitted,

                                             /s/ Darrell J. O’Neal
                                             Darrell J. O’Neal
                                             Law Office of Darrell J. O’Neal
                                             TN State Bar No 20927
                                             2129 Winchester Road
                                             Memphis, TN 38116
                                             (901) 345-8009 office
                                             (901) 345-8014 fax
                                             domemphislaw@aol.com

                                             Melvin Houston
                                             Melvin Houston & Associates
                                             TX State Bar No. 00796559.
                                             1776 Yorktown, Suite 350
                                             Houston, TX 77056
                                             Tel: (713) 212-0600
                                             Fax: (713) 212-0290
                                             mhouston@gotellmel.com

                                             COUNSEL FOR APPELLANT


                              CERTIFICATE OF SERVICE

I hereby certify that I served a true and correct copy of the above and foregoing

Appellant’s Brief via this court’s electronic filing system pursuant to T.R.AP. Rule

9 upon the following on February 25, 2015:

Andrew K. York
Gray Reed & McGraw
1601 Elm Street, Suite 4600
Dallas, TX 75201


                                        31
(201) 654-4135
(214) 953-1332 fax
dyork@grayreed.com
Counsel for Lucien Tujague, Jr.and
Dominion Gas Holdings LP

Bryan Stevens
Hallet & Perrin PC
1445 Ross Avenue, Ste 2400
Dallas, TX 75202
BStevens@hallettperrin.com
Counsel for Shuk Holdings LLC and
IDT Energy Inc

Mark J. Johansen
Rafeal C. Rodriguez
Gruber Hurst Johansen Hail Shank LLP
1445 Ross Avenue, Ste 2500
Dallas, TX 75202
mjohansen@ghjhlaw.com
rrodriquez@ghjhlaw.com
Counsel for Alex Rodriguez

                                               Respectfully submitted,

                                               /s/ Darrell J. O’Neal
                                               Darrell J. O’Neal


                       CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that this

brief contains 4994 words (excluding the caption, table of contents, table of

authorities, signature, proof of service, certification, and certificate of compliance).

This is a computer-generated document created in Microsoft Word, using 14-point

typeface for all text, except for footnotes which are in 12-point typeface. In making

                                          32
this certificate of compliance, I am relying on the word count provided by the

software used to prepare the document.

                                              Respectfully submitted,

                                              /s/ Darrell J. O’Neal
                                              Darrell J. O’Neal




                                         33
                                  APPENDIX

Contains:

   A. Trial Court’s Judgment dated September 23, 2014.

   B. Text of Rule on which the appeal argument is based.




                                       34
35
36
Sec. 15.020. MAJOR TRANSACTIONS: SPECIFICATION OF VENUE BY
AGREEMENT. (a) In this section, "major transaction" means a
transaction evidenced by a written agreement under which a
person pays or receives, or is obligated to pay or entitled to
receive, consideration with an aggregate stated value equal to
or greater than $1 million. The term does not include a
transaction entered into primarily for personal, family, or
household purposes, or to settle a personal injury or wrongful
death claim, without regard to the aggregate value.
      (b) An action arising from a major transaction shall be
brought in a county if the party against whom the action is
brought has agreed in writing that a suit arising from the
transaction may be brought in that county.
      (c) Notwithstanding any other provision of this title, an
action arising from a major transaction may not be brought in a
county if:
           (1) the party bringing the action has agreed in
writing that an action arising from the transaction may not be
brought in that county, and the action may be brought in another
county of this state or in another jurisdiction; or
           (2) the party bringing the action has agreed in
writing that an action arising from the transaction must be
brought in another county of this state or in another
jurisdiction, and the action may be brought in that other
county, under this section or otherwise, or in that other
jurisdiction.
      (d) This section does not apply to an action if:
           (1) the agreement described by this section was
unconscionable at the time that it was made;
           (2) the agreement regarding venue is voidable under
Chapter 272, Business & Commerce Code; or
           (3) venue is established under a statute of this
state other than this title.
      (e) This section does not affect venue and jurisdiction in
an action arising from a transaction that is not a major
transaction.


                               37
Added by Acts 1999, 76th Leg., ch. 84, Sec. 1, eff. Aug. 30,
1999.
Amended by:
      Acts 2007, 80th Leg., R.S., Ch. 885 (H.B. 2278), Sec. 2.10,
eff. April 1, 2009.




                               38